SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM

THIS SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM (this “Program”) is made and
entered into effective as of June 28, 2010 (“Effective Date”), by and between
VCA Antech, Inc., a Delaware Corporation (“Company”), and Arthur J. Antin, an
individual (“Executive”).

RECITALS

WHEREAS, Company desires to establish a Supplemental Executive Retirement
Program to provide retirement income benefits to Executive; and

WHEREAS, this Program is a nonqualified supplemental retirement plan, and is
unfunded and is maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree as follows:

PROGRAM

 

1.

Program. Company hereby establishes this Program for the benefit of Executive.

 

2.

Definitions.

(a)       “Accrued Benefit Percentage”means the percentage of Final Salary
specified in Section 3(c) earned as of each Anniversary Date during the Accrual
Period.

(b)       “Accrual Period” means the period beginning January 1, 2009 through
December 31, 2012.

(c)       “Actuarial Equivalent” means a benefit of equivalent value when
computed on the basis of a present value discount rate equal to four percent
(4%) per annum.

(d)       “Anniversary Date” means December 31 of each year, except as otherwise
specified in Section 3(c).

(e)       “Base Salary” means the Executive’s regular recurring base
compensation paid in cash by the Company pursuant to the terms of the Employment
Agreement for personal services actually rendered in the course of employment
with the Company, including salary deferrals pursuant to any salary reduction
agreement under Section 125 or 401(k) of the Code that are not currently
includible in the Executive’s gross income, but excluding bonuses,
reimbursements and other expense allowances, Company contributions to any
Company profit-sharing plan and amounts credited under any other qualified or
non-qualified plan of deferred

 

 

Execution Copy

 



--------------------------------------------------------------------------------

compensation, other than salary deferrals pursuant to a salary reduction
agreement under Section 401(k) of the Code.

(f)        “Beneficiary” means the person, persons or entity designated by the
Executive to receive benefits in the event of the Executive’s death. In the
absence of any effective designation, the Executive’s Beneficiary shall be the
Executive’s surviving legal spouse. If such spouse dies before receiving payment
to which he or she is entitled hereunder, then payment shall be made to such
person or persons, including his estate, as he or she may designate in the last
Beneficiary designation received by the Plan Administrator from such spouse
prior to his death. If the Executive is not survived by a legal spouse, or if
such spouse shall fail to so designate, the said payment shall be made to the
then living children of the Participant, if any, in equal shares. If there are
no surviving children, the payment will be made to the estate of the later to
die of the Executive and (if any) his legal spouse.

(g)       “Benefit Commencement Date” means the first day of the calendar month
next following the Executive’s attainment of Normal Retirement Age.

(h)       “Benefit Period”means the period of 144 months following Executive’s
Benefit Commencement Date.

 

(i)

“Board of Directors” means the Board of Directors of the Company.

(j)        “Cause” means Executive’s conviction (including any plea of guilty)
of (i) any felony involving the embezzlement, theft or misappropriation of
monies or other property, of the Company or otherwise; or (ii) any crime of
moral turpitude.

 

(k)

“Change in Control” has the meaning set forth in Section 3(g) hereof.

 

(l)

“Claimant” has the meaning set forth in Section 14(a) hereof.

(m)      “Claims Administrator” has the meaning set forth in Section 14(a)
hereof.

(n)       “Code” means the Internal Revenue Code of 1986, as amended from time
to time. Reference to a specific provision of the Code shall include such
provision, any valid regulation or ruling promulgated thereunder and any
comparable provision of future law that amends, supplements or supersedes such
provision.

 

(o)

“Company” means VCA Antech, Inc., a Delaware Corporation.

(p)       “Disability” means (i) the inability of Executive to perform any
substantial gainful activity by reason of a medically determinable physical or
mental impairment that can be expected to result in death or to last for a
continuous period of not less than twelve months, as determined by the
reasonable judgment of a physician selected by Executive (or Executive’s legal
guardian if Executive is incapacitated) and reasonably acceptable to the
Company, (ii) if the Executive is by reason of any medically determinable
physical or mental impairment that can be expected to result in death or to last
for a continuous period of not less than twelve months receiving income
replacement benefits for a period of not less than three

 



 

 

2

Execution Copy

 



--------------------------------------------------------------------------------

months under an accident and health plan covering employees of the Company, or
(iii) Executive is determined to be totally disabled by the Social Security
Administration.

(q)       “Effective Date” means the date of adoption of this Program by the
Board of Directors specified in the first paragraph hereof.

(r)        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time. Reference to a specific provision of ERISA shall
include such provision, any valid regulation or ruling promulgated thereunder
and any comparable provision of future law that amends, supplements or
supersedes such provision.

(s)       “Employment Agreement”means that certain employment contract by and
between Executive and Company, as amended from time to time.

(t)        “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time. Reference to a specific provision of the Exchange Act shall
include such provision, any valid regulation or ruling promulgated thereunder
and any comparable provision of future law that amends, supplements or
supersedes such provision.

(u)       “Executive” means the Executive designated in the introductory
paragraph of this Program.

(v)       “Final Salary” means the amount that is the greater of: (i)
Executive’s annual Base Salary (before adjustments for elective deferrals or
contributions to Company employee benefit plans) payable immediately prior to
Executive’s Benefit Commencement Date, or (ii) the average of Executive’s annual
Base Salary (before adjustments for elective deferrals or contributions to
Company employee benefit plans) for the three highest years during the ten year
period ending on the December 31st immediately preceding Executive’s Benefit
Commencement Date.

(w)      “Good Reason” means the Executive’s termination of employment upon
written notice of termination delivered by Executive to the Company within two
years following the initial existence of one or more of the following conditions
without Executive’s consent:

1.         The breach by Company of any of the material obligations of the
Company to Executive under this Agreement or under any employment or consulting
agreement between Executive and the Company, or

2.         The relocation of the office where Executive is required to perform
his duties to the Company to a location outside of Los Angeles County,
California.

Provided, however, that Executive must deliver written notice to the Company of
the existence of the condition within 90 days of the condition’s initial
existence, upon receipt of which notice the Company shall have at least 30 days
to remedy such condition, and if the Company does so remedy the condition then
Executive will not be entitled to terminate employment for Good Reason.

 



 

 

3

Execution Copy

 



--------------------------------------------------------------------------------

(x)          “Named Fiduciary” means the person, entity or Committee designated
by the Board of Directors to hear appeals of a denied claim for benefits under
the Program. Unless otherwise designated by the Board of Directors, the Named
Fiduciary will be the Compensation Committee of the Board of Directors.

 

(y)

“Normal Retirement Age” means the attainment of age 67.

 

(z)

“Program” means this Supplemental Executive Retirement Program.

(aa)         “Separation from Service” means the termination of the
Participant’s employment with the Company and all affiliated companies so as to
constitute a separation from service under Section 1.409A-1(h)(1) of the
Treasury Regulations. Solely for purposes of determining whether a Separation
from Service has occurred, “affiliated company” is defined as (i) any
corporation that is a member of a controlled group of corporations (as defined
in Section 414(b) of the Code) with the Company, or (ii) a trade or business
under common control (as defined in Section 414(c) of the Code) with the
Company, provided that in applying Section 1503(a) of the Code for purposes of
determining a controlled group of corporations under Code Section 414(b), the
language “at least 50%” is used instead of “at least 80%” each place it appears
in Section 1503(a), and in applying Section 1.414(c)-2 of the Treasury
Regulations for purposes of determining a trade or business under common control
under Code Section 414(c), the language “at least 50%” is used instead of “at
least 80%” each place it appears in Section 1.414(c)-2.

(bb)     “Supplemental Retirement Benefit” means the benefit payable in
accordance with the provisions of Section 3, hereof.

 

3.

Supplemental Retirement Benefit.

(a)       Upon the Benefit Commencement Date, Executive shall receive a
Supplemental Retirement Benefit under this Section 3. Except as provided in
Section 3(f) hereof, Executive’s Supplemental Retirement Benefit shall consist
of 144 monthly benefit payments, commencing on the Benefit Commencement Date,
equal to the amount determined in Section 3(b) hereof. Such Supplemental
Retirement Benefit shall be fully vested and nonforfeitable.

(b)       The Supplemental Retirement Benefit will be paid in 144 monthly
benefit payments beginning on the Benefit Commencement Date in an amount equal
to one-twelfth of the Accrued Benefit Percentage determined under the table in
Section 3(c) hereof multiplied by the Final Salary for the Benefit Period.

(c)       The Accrued Benefit Percentage shall be a percentage of Final Salary
as of each Anniversary Date within the Accrual Period for which Executive
continues to be employed by the Company without experiencing a Separation from
Service, as specified below:

 



 

 

4

Execution Copy

 



--------------------------------------------------------------------------------

 

Employment Anniversary Date

Accrued Benefit Percentage

Effective Date

20%

December 31, 2010

30%

December 31, 2011

40%

December 31, 2012

50%

 

Notwithstanding anything to the contrary in the above schedule, in the event
that prior to or coincident with Executive’s Separation from Service there
occurs any of the following:

 

1.

a Change in Control;

 

2.

an involuntary termination by the Company without Cause;

 

3.

a voluntary termination by Executive for Good Reason;

 

4.

Executive’s death; or

 

5.

Executive’s Disability;

the Accrued Benefit Percentage will be 50%, calculated as if Executive continued
to be employed through the end of the Accrual Period.

(d)       The payments and benefits under this Program constitute nonqualified
deferred compensation subject to the application of Section 409A of the Code.
The payment of such amounts is intended to comply with Section 409A of the Code.
To the extent applicable, this Program shall be interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder. Notwithstanding any provision of this
Program to the contrary, the Company may adopt such amendments to this Program
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Company
determines are necessary or appropriate to (i) exempt the compensation and
benefits payable under this Program from Section 409A of the Code and/or
preserve the intended tax treatment of such compensation and benefits, or (ii)
comply with the requirements of Section 409A of the Code and related Department
of Treasury guidance; provided, however, that no such amendments or adoption of
other policies and procedures will reduce the amount of any compensation or
benefit Executive otherwise would be entitled to under this Program without the
written consent of Executive. Executive shall not, directly or indirectly,
designate the taxable year of a payment made under this Program. Any right to a
series of installment payments pursuant to this Program is to be treated as a
right to a series of separate payments. Any amount that is paid as a short-term
deferral within the meaning of Treasury Regulation Section 1.409A-1(b)(4), or
within the involuntary separation pay limit under Treasury Regulation Section
1.409A-1(b)(9)(iii)(A) shall be treated as a separate payment. Payment dates
provided for in this Program shall be deemed to incorporate “grace periods”
within the meaning of Section 409A of the Code.

(e)       In addition, notwithstanding anything to the contrary in this Program,
no Supplemental Retirement Benefit, shall be paid to Executive during the
6-month period following Executive’s Separation from Service if the Company
determines that paying such amounts at the time or times indicated in this
Program would be a prohibited distribution under

 



 

 

5

Execution Copy

 



--------------------------------------------------------------------------------

Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of such 6-month period (or such earlier date upon which such
amount can be paid under Section 409A of the Code without resulting in a
prohibited distribution, including as a result of Executive’s death), the
Company shall pay Executive a lump-sum amount equal to the cumulative amount
that would have otherwise been payable to Executive during such period.

(f)        Acceleration of Payments. Notwithstanding anything herein to the
contrary, upon the occurrence of (i) a Change in Control of the Company that is
also a “change in control event” within the meaning of Treas. Reg.
§ 1.409A-3(i)(5), (ii) the Executive’s death or (iii) the Executive’s
Disability, any of which occurs prior to the Benefit Commencement Date, the
Company will pay to Executive in a lump sum on the date of the Change in
Control, death or Disability, the Actuarial Equivalent of 144 monthly benefit
payments, commencing on the Benefit Commencement Date, equal to the Supplemental
Retirement Benefit that would be payable to Executive on the Benefit
Commencement Date had a Change of Control, death or Disability not occurred,
calculated as if Executive continued to be employed through the end of the
Accrual Period. In addition, upon the occurrence of a Change in Control of the
Company that is also a “change in control event” within the meaning of Treas.
Reg. § 1.409A-3(i)(5), which occurs after the Benefit Commencement Date, this
Agreement will terminate and the Actuarial Equivalent of any remaining monthly
benefit payments will be paid in a lump sum on the date of the Change in
Control.

(g)       Change in Control Definition. For purposes of this Section, a “Change
in Control” of the Company shall be deemed to have occurred if (i) there shall
be consummated (x) any consolidation or merger of the Company into or with
another “person” (as such term is used in Sections 13(d)(3) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) pursuant to
which shares of the Company’s common stock would be converted into cash,
securities or other property, other than any consolidation or merger of the
Company in which the persons who were stockholders of the Company immediately
prior to the consummation of such consolidation or merger are the beneficial
owners (within the meaning of Rule 13d-3 under the Exchange Act), immediately
following the consummation of such consolidation or merger, of 62.5% or more of
the combined voting power of the then outstanding voting securities of the
person surviving or resulting from such consolidation or merger, or (y) any
sale, lease or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company; or
(ii) the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or (iii) any person shall become the
beneficial owner of 25% or more of the Company’s outstanding common stock; or
(iv) during any period of two consecutive years, individuals who at the
beginning of such period constitute the entire board of directors of the Company
cease for any reason to constitute a majority thereof unless the election, or
the nomination for election by the Company’s stockholders, of each new director
was approved by a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of the period.

4.         Prohibition on Assignments. No part of the Supplemental Retirement
Benefit shall be liable for the debts, contracts or engagements of Executive or
his successors in interest, or be taken in execution by levy, attachment or
garnishment or by any other legal or equitable proceeding, nor shall any such
person have any right to alienate, anticipate, commute, pledge,

 



 

 

6

Execution Copy

 



--------------------------------------------------------------------------------

encumber or assign any Supplemental Retirement Benefit or any interest therein
in any manner whatsoever.

5.         Unfunded Obligations of Company. The obligations of Company under the
Program shall be unfunded and unsecured, and nothing contained herein shall be
construed as providing for assets to be held in trust or escrow or any other
form of segregation of the assets of Company for the benefit of Executive or any
other person. The interest of Executive or any other person hereunder shall be
limited to the right to receive the Supplemental Retirement Benefit as set forth
herein. To the extent that Executive or any other person acquires a right to
receive any benefit under the Program, such right shall be no greater than the
right of an unsecured general creditor of Company. For tax purposes and for
purposes of Title I of ERISA, this Program is intended to qualify as an unfunded
plan maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees, and shall be
interpreted accordingly. No action by the Company, its Board of Directors, or
the Claims Administrator under this Program shall be construed as creating a
trust, escrow or other secured or segregated fund or other fiduciary
relationship of any kind in favor of any Participant or Beneficiary or any other
persons otherwise entitled to benefits under the Program. The status of the
Participant and any Beneficiary with respect to any liabilities assumed by the
Company hereunder shall be solely that of unsecured creditors of the Company.
The Program constitutes a mere promise by the Company to make benefit payments
in the future. Any insurance policy or any other asset acquired or held by the
Company in connection with liabilities assumed by it hereunder, shall not be
deemed to be held under any trust, escrow or other secured or segregated fund or
other fiduciary relationship of any kind for the benefit of a Participant or
Beneficiary or to be security for the performance of the obligations of the
Company, but shall be, and remain a general, unpledged, unrestricted asset of
the Company at all times subject to the claims of general creditors of the
Company. Inclusive of the foregoing, the Company may transfer assets, including
any informal funding vehicles, to a grantor trust of the type known as a “Rabbi
Trust” with the Company as grantor and owner of such trust.

6.         Administrative Provisions. Company shall be the administrator of the
Program and shall administer the Program in accordance with the terms of the
Program and ERISA.

(a)       Company shall have the discretion, power and authority: (i) to engage
actuaries, attorneys, accountants, or other firms or persons and to rely upon
the reports or advice of such persons except as otherwise required by law and
(ii) to delegate any duty, power or responsibility to any firm or other person
engaged under clause (i) or to any other person or persons.

(b)       This Program shall be administered, interpreted and applied fairly and
equitably by the Company in its discretion and in accordance with the specified
purposes of this Program. All discretionary determinations by Company shall be
binding upon all parties, to the maximum extent permitted by law. Company shall
be the named fiduciary of this Program.

7.         Successors and Assigns. This Program shall be binding upon and inure
to the benefit of the parties hereto and their permitted successors and assigns.
Executive may not assign Executive rights or delegate Executive’s duties under
this Program either in whole or in

 



 

 

7

Execution Copy

 



--------------------------------------------------------------------------------

part without the prior written consent of Company. Any attempted assignment or
delegation without such consent will be void.

8.         Headings. Any headings of sections of this Program are solely for the
convenience of the parties hereto and are not part of this Program, nor are they
to be used in its interpretation.

9.         Counterparts. This Program may be executed and delivered by
facsimile, and in several counterparts; each such counterpart shall be
considered as an original Program and all such executed counterparts shall
constitute one Program.

10.       Notice. Any notice, request, instruction, or other document required
to be given under this Program by either party to the other shall be in writing
and delivered in person or by courier, or mailed by certified mail, postage
prepaid, return receipt requested, to the address specified below, or to such
other address as the party specifies in writing. Such notice, if in person or by
courier, will be effective when delivered, and, if by mail, will be effective
upon its mailing as specified:

If to Company:

If to Executive:

 

 

VCA Antech, Inc.

12401 West Olympic Boulevard

Los Angeles, CA 90064-6701

Facsimile No.: (310) 571-6701

Attn: Chief Executive Officer

Arthur J. Antin

c/o VCA Antech, Inc.

12401 West Olympic Boulevard

Los Angeles, CA 90064-6701

Facsimile No.: (310) 571-6701

Executive shall be responsible for furnishing his current address, and the
current name and address of his Beneficiary (as defined below).

11.       Entire Program. This Program sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and merges
all prior discussions between them. No modification of or amendment to this
Program, nor any waiver of any rights under this Program, shall be effective
unless in writing signed by the party to be charged. The failure by either party
to enforce any rights hereunder shall not be construed as a waiver of any rights
of such party.

12.       Severability. If any provision of this Program shall be held or deemed
to be invalid, inoperative or unenforceable, such circumstances shall not affect
the validity of any other provision of this Program.

13.       Payment in the Case of Executive’s Death. In the event of the death of
Executive, payments under this Program shall be made to the person designated as
the Beneficiary in writing to the Company. Consent of Executive’s spouse is
required for designation of a Beneficiary other than Executive’s spouse.

 

14.

Application for Benefits.

 



 

 

8

Execution Copy

 



--------------------------------------------------------------------------------

(a)       Claim for Benefits. If Executive, Executive’s surviving spouse or
Beneficiary, as the case may be (the “Claimant”) does not receive timely payment
of any benefits which Claimant believes are due and payable under this Program,
Claimant may file a claim for Supplemental Retirement Benefit under this Program
by notifying the Company in writing, together with such other documents and
information as Company may require. Within 90 days following receipt of the
claim and all necessary documents and information, Company’s authorized delegate
reviewing the claim (the “Claims Administrator”) shall furnish the Claimant with
written notice of the decision rendered with respect to the claim. The Claims
Administrator shall be designated by the Company’s Board of Directors. The Board
of Directors reserves the right to change the Claims Administrator from time to
time. Should special circumstances require an extension of time for processing
the claim, written notice of the extension shall be furnished to the Claimant
prior to the expiration of the initial 90 day period. The notice shall indicate
the special circumstances requiring an extension of time and the date by which a
final decision is expected to be rendered. In no event shall the period of the
extension exceed ninety (90) days from the end of the initial 90 day period.

(b)       Content of Denial. In the case of a complete or partial denial of the
Claimant’s claim, a notice written in a manner calculated to be understood by
Claimant shall set forth the specific reasons for the denial, references to the
Program provisions upon which the denial is based, a description of any
additional information or material necessary for the Claimant to perfect the
benefit claim (together with an explanation of why the material or information
is necessary), and an explanation of the Program’s claims appeal procedure.

(c)       Appeals. In order to appeal the decision rendered in connection with
the denial of a claim for benefits or with respect to the amount of benefits
under this Program, the Claimant must follow the appeal procedures set forth in
this Section 14(c). The appeal must be made in writing in the case where the
claim is expressly rejected, within 60 days after the date of receipt of the
notice of the decision with respect to the claim, or in the case where the claim
has neither been approved or denied within the applicable period provided in
Section 14(a) above, within 60 days after the expiration of the period. The
Claimant may request that his or her application be given full and fair review
by the Named Fiduciary designated by the Board of Directors. The Named Fiduciary
shall not be the Claims Administrator nor subordinate to the Claims
Administrator. The Board of Directors reserves the right to change the Named
Fiduciary from time to time, and to designate a special Named Fiduciary for
appeals when deemed necessary. The Claimant may review all pertinent documents
and submit issues and comments in writing in connection with the appeal. The
decision of the Named Fiduciary shall be made promptly, and not later than 60
days after Company’s receipt of a request for review, unless special
circumstances (such as the need to hold a hearing) require an extension of time
for processing. In such a case, a decision shall be rendered as soon as
possible, but not later than 120 days after receipt of the request for review.
If such an extension of time is required, written notice of the extension and
the special circumstances shall be given to the Claimant prior to the expiration
of the initial 60 day period. The decision on review shall be in writing and
shall include specific reasons for the decision, written in a manner designed to
be understood by the Claimant, with specific references to the pertinent Program
provisions upon which the decision is based.

 



 

 

9

Execution Copy

 



--------------------------------------------------------------------------------

(d)       Exhaustion of Remedies. No legal action for benefits under the Plan
may be brought unless and until the Claimant has exhausted his remedies under
this Section 14.

(e)       Withholding. Payments made pursuant to this Program constitute
compensation, and the Company shall have the right to deduct from all such
payments an amount sufficient to satisfy any federal, state and/or local tax
withholding requirements, including without limitation any employment tax
withholding required pursuant to Code Section 3121(v) and not previously
withheld.

[Remainder of this page is intentionally blank – signature page follows]

 



 

 

10

Execution Copy

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Program as of the date set
forth below.

 

COMPANY:

VCA ANTECH, INC.

EXECUTIVE:

By:      /s/ Robert L. Antin
Title:   Chairman of the Board, President and
            Chief Executive Officer
Date:   June 30, 2010

By:      /s/ Arthur J. Antin

    Arthur J. Antin, an individual
Date:  June 30, 2010

 

 



 

 

11

Execution Copy

 



 